Title: From James Madison to Thomas Mann Randolph, 1 February 1820
From: Madison, James
To: Randolph, Thomas Mann


                
                    Dear Sir
                    Montpellier Feby. 1. 1820
                
                The writer of the inclosed letter has thought proper to pass it to you thro’ my hands. My acquaintance with him is of the most accidental & transient kind. It justifies me however in believing him to have personal worth, as well as respectable connections. Of the degree of his eccentricity you can be best informed by the two Engineers who are from his neighbourhood.
                I recd. lately the inclosed newspaper from Judge Peters. ⟨Per⟩haps you may think it worth while to engage Mr. Richie to republish the remarks on Hemp & Flax, when the Enquirer can conveniently spare room for them. I have seen a sample of the flax prepared in the mode & by the machinery referred to, which almost equalled Silk in its glossy fineness. With my best wishes accept Dear Sir assurances of my cordial esteem & regard.
                
                    James Madison
                
            